DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 10/26/2021, with respect to claims 1-14, 18-19, and 21-24, have been fully considered and are persuasive.  Therefore, the objection of claim 8, and the rejection of claims 1-14, 18-19, and 21-24 under 35 U.S.C. § 102 and 103 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kelly on 12/13/2021.
The application is amended as follows: 
With respect to the Abstract, the two paragraph Abstract is combined in to one paragraph and now reads:
Worksite data from an unmanned aerial vehicle (UAV) is received and an indication of the worksite data is generated. A quality of the received worksite data is calculated based on 

Reason for Allowance
Claims 1-14, 18-19, and 21-24 are allowed. The closest prior art fails to explicitly disclose teach or suggest the claims as a whole. The prior art fails to make obvious or disclose a worksite control system comprising; processor(s) and communication system which receive worksite data generated by an unmanned aerial vehicle (UAV) travelling a first route, the worksite data indicative of the characteristics of the worksite. The control system comprises further a quality logic, implemented by the processor(s) that receives worksite data and calculates a quality of this data. Furthermore, the worksite characteristics detected by the UAV include conditions, which obstruct a view of a surface of the worksite. The calculated quality of the worksite data is compared to a quality threshold. Furthermore, action identifier logic, based on a comparison, identifies a location of an area of the worksite for which the received worksite data is deficient and identifies an improvement action. A route generator is configured to generate a second route, different from the first route for the UAV, to the area of the worksite based on the identified location and the control system generates a control signal to control the UAV to travel to the area of the worksite based on the second route, and execute the improvement action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669